First Louisiana National Bank Acquisition August 30, 2011 Transaction Summary Description: Purchase ofsubstantially all of the assets and liabilities of First Louisiana National Bank Seller:First Bankshares of St. Martin, LTDand First Louisiana National Bank Expected Closing December 31, 2011 Purchase Price:$11.5 million in cash 725,000 MSL restricted common shares Assets Purchased:Estimated$115.0 million BankEquity: $11.0 million Branch Locations:Breaux Bridge, LA, Lafayette, LA, St. Martinville, LA Transaction Expenses:$500,000 pretax (25% professional fees, 75% conversion costs) Cost Savings: Approx. 60% cost reductions based on a net one branch increase after closing two branches Earnings Accretion:2012E - $0.20 2013E - $0.25 2 First Louisiana Branch Locations Branch Consolidation Plans •Breaux Bridge –Close and consolidate MSL branch into FLNB branch –Allows for future expansion of MSL operations center, which shares former MSL branch location, to support LA and TX growth •Lafayette –Close and consolidate FLNB branch into MSL branch •St. Martinville –FLNB Branch remains open Investor Considerations •In-market acquisition with significant integration savings, closing two branches for a net gain of one branch •Opportunity to leverage First Louisiana National consumer based operations with MSL commercial expertise, larger lending limit, increased branch network and stronger operating bank platform. •Allows for improved utilization of space for back-office functions in one location to support anticipated growth in LA and TX •The transaction is expected to be accretive to MSL earnings in the first full fiscal year including transaction expenses, with an anticipated IRR of 15% Summary of Recent M&A Transactions(in millions)Jefferson Bank(1)Beacon-Tyler(2)First Louisiana(3)Deposits $164.3 $80.0 $103.5Loans 79.5 26.6 49.0Assets 164.3 77.0 118.4Consideration - Cash 10.5 3.6 11.5Consideration - Stock NA NA 7.8Estimated transaction expenses - pretax 0.84 0.35 0.50Estimated Cost Savings 30% 23% 60%2012 EPS accretion/dilution $0.10 $0.05 $0.20Closing Date 7/29/11 NLT 12/31/11 NLT 12/31/11Notes: (1) Jefferson Bank – actual balances on closing date 7/29/11 (2) Beacon – Tyler – balances as of 7/31/11 (3) First Louisiana – balances as of 7/31/11Consideration – stock based on closing price of MSL stock of $10.73 on 8/29/11
